Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-2, 4-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 in the reply filed on 19 March 2021 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-2, 4-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 is contained herein below.
Group II Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
This application is a continuation-in-part of PCT/US2018/027637 filed 04/13/2018, which claims the benefit of 62/484,985 filed 04/13/2017. The parent application 62/484,985 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-2, 4-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 of this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is drawn to modification of the polymer backbone by a fatty anhydride moiety. Perusal of the specification and the examples indicates that a fatty acid anhydride is used as a reagent to modify the functional group on the polymer backbone. This will result in a fatty acyl group added to the polymer. It is not clear what applicant intends by modification by a fatty anhydride moiety. The term ‘fatty anhydride’ is also recited in claims 4-7, 9 and 30.
Claim 5 recites 1% or about 2%. Does applicant intend 1% to about 2%? The said recitation is unclear as to what is intended.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation about 2 to about 5 for pKa, and the claim also recites about 2 to about 4 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2, 8, 10-11, 13, 17, 19, 22, 24-26, 30-32 and 34-35 which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diehn et al (US 2014/0314706 A1) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 
	Diehn et al teaches a composition comprising an effective amount of a hydrophobically modified polymer having a fatty acid moiety attached to the backbone, wherein the polymer is chitosan (para 0008, 0026 and claims 1-2, 4 and 7 of Diehn; limitations of instant claims 1-2). The carbon chain of the hydrophobic moiety can have eight to eighteen carbon atoms (claim 5 of Diehn; limitations of instant claims 6-7). The molecular weight of the chitosan can be in the range of 50,000 to 1,500,000 grams per mole (para 0038; limitation of instant claim 8). The composition is also in the form of a viscous liquid and also elastic like solid-a gel (para 0012; limitation of instant claim 13).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sau (US 2010/0069536 A1).
Sau teaches a hydrophobically modified polymer composition (para 0027 and 0033-0034; limitations of claim 1). The polymers that can be hydrophobically modified can be synthetic polymers like polyacrylates, polyamides, polyvinyl acetates (polyesters), polyethylene glycols etc. (paras 0012, 0049; limitations of claims 24-26). Therefore, Sau anticipates instant claims 1 and 24-26.
(s) 1-2, 4, 6-9, 13, 16-17, 19, 22 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowling et al (US 8,668,899).
Dowling et al teaches a composition comprising a hydrophobically modified polysaccharide. The polysaccharide can be chitosan (col. 2, lines 55-67). The hydrophobic substituent is a hydrocarbon having from about 8 to about 24 carbons and is attached to the backbone of the polymer (col. 7, line 53 through col. 8, line 35; limitations of claims 1-2, 6-7, part of the limitations of claim 30). The molecular weight of the polysaccharide (which includes chitosan) is in the range of 50,000-1,500,000 (col. 10, lines 28-35; limitation of claims 8 and 31). The hydrophobically modified chitosan is one in which the hydrophobic group is on 2.5%-5mol % of available amines (Fig. 3b and col. 10, line 15; limitations of claim 4 and part of the limitation of claim 30). More than one fatty anhydride group can be conjugated along the polymer backbone (col. 10, lines 17-21; limitation of claim 9). The hydrophobically modified polymer can be in the form of a liquid and foam (col. 11, lines 3-4 and lines 48-51; limitation of claim 13). Dowling teaches making a composition of its hydrophobically modified polymer as 1 wt % solution in 0.2M acetic acid or lactic acid (col. 6, lines 1-3, limitations of claims 17, 19, 22, part of the limitations of claim 30 regarding wt % of polymer and organic acid and limitation of claim 32). Since the organic acid used is the same as in instant claim 17 it must have the pKa in the range recited in instant claim 16. Therefore, Dowling anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al (US 8,668,899) in view of Sau (US 2010/0069536 A1).
The teachings of Dowling et al are set forth above. Dowling does not expressly teach the entire range of amine substitution as in claim 4, the range in claim 5 and the limitations of claims 9-11.
Sau teaches a hydrophobically modified polymer composition (para 0027 and 0033-0034). One of the polymers that can be hydrophobically modified is polysaccharides (para 0039). According to Sau the polymers can be modified to have mixed hydrophobes (paras 0033-0037). This tells the artisan that different hydrocarbon groups as in claims 9-11 can be incorporated on to the polysaccharide backbone and this can be done on the chitosan as taught by Dowling. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant compositions since the prior art suggests making such compositions.
One of ordinary skill in the art would be motivated to make the claimed compositions since the viscosity of the coatings in which these polymers are used can be adjusted via modification with more than one type of hydrophobic group (Sau-paras 0025-0029). Dowling teaches that hydrophobically modified polymers, which includes chitosan, inherently prevent microbial infections and are suitable for oxygen transfer required during normal wound metabolism (abstract). In view of these teachings one of ordinary skill in the art would make the modifications recited in the instant claims in order to look for other hydrophobically modified polymers that have optimal properties for the uses taught in the prior art.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al (US 8,668,899).
Dowling et al’s teaching regarding a composition of the hydrophobically modified polymer as a 1wt % in acetic acid is set forth above. In addition to this, Dowling also teaches the use of chitosan lactate as a hydrophobically modified chitosan (col. 13, lines 29-31). Since acetic acid has been used for making the composition of the hydrophobically modified chitosan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the compositions as in claims 34 and 35.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2, 4-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 11-12, 14-17 and 25 of U.S. Patent No. 8,668,899 (‘899) in view of Sau (US 2010/0069536 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claims 1-2, 4-11, 13 and 24-26 are drawn to compositions comprising a hydrophobically modified polymer having a fatty anhydride moiety along the backbone, wherein the polymer is chitosan, or a synthetic polymer, the carbon chain length of the fatty moiety, percentage substitution of the available amines and the composition being in the form of a liquid, foam or gel. Claims 16-17, 19, 22, 24-26, 30-32 and 34-35 are drawn to compositions of the polymer formulated in organic acids, which could be acetic, formic or malic acid, percentage of the polymer by weight.
Claims 1 and 15 of ‘899 are drawn to an apparatus which contains a hydrophobically modified chitosan composition at a concentration of about 1-2 wt% wherein the hydrophobic moiety has eight to twenty carbons in length and is covalently attached to the chitosan and the use of the said composition. Dependent claims 2, 11-12, 14, 16-17 and 25 recite limitations regarding the use of chitosan salts, percentage of amines substituted.
The Claims of ‘899 differ from the instant claims in that the instant claims are drawn to the polymer composition whereas the claims of ‘899 are drawn to an apparatus containing the polymer composition. 
The teachings of Sau are set forth above.

 	 In the instant case ‘899 teaches a composition comprising hydrophobically modified polymer applicant claims. Sau also teaches the same modifications using synthetic polymers. Although the claims of '899 employ the composition in an apparatus for spraying, one of ordinary skill in the art would readily recognize that the scheme taught by '899 could be modified to arrive at the instant composition with a reasonable expectation of success.  The use of known polymers in compositions taught in the prior art is not seen to render the instantly claimed composition unobvious over the art.  Once the composition and its components has been shown to be old, the burden is on the applicant to present reason or authority for believing that the same composition without being incorporated into an apparatus would alter the nature of the product or its use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47, 50-55, 63-72 and 75 of copending Application No. 16/603,933 (‘933) in view of Sau (US 2010/0069536 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant Claims 1-2, 4-11, 13 and 24-26 are drawn to compositions comprising a hydrophobically modified polymer having a fatty anhydride moiety along the backbone, wherein the polymer is chitosan, or a synthetic polymer, the carbon chain length of the fatty moiety, percentage substitution of the available amines and the composition being in the form of a liquid, foam or gel. Claims 16-17, 19, 22, 24-26, 30-32 and 34-35 are drawn to compositions of the polymer formulated in organic acids, which could be acetic, formic or malic acid, percentage of the polymer by weight.

The copending claims of ‘933 differ from the instant claims in that the instant claims are drawn to the hydrophobically modified polymer composition whereas the claims of ‘933 use the same composition in a method.
Sau’s teaching regarding the use of synthetic polymers is set forth above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that a hydrophobically modified polymer and its formulation in an organic acid as instantly claimed could be successfully made. 
 In the instant case ‘933 teaches a composition comprising hydrophobically modified polymer applicant claims. Sau also teaches the same modifications using synthetic polymers. Although the claims of '933 employ the composition in method, one of ordinary skill in the art would readily recognize that the scheme taught by '933 could be modified to arrive at the instant composition with a reasonable expectation of success.  The use of known polymers in compositions taught in the prior art is not seen to render the instantly claimed composition unobvious over the art.  Once the composition, its components and its use have been shown to be old, the burden is on the applicant to present reason or authority for believing that the same composition cannot be made or the modifications would alter its nature. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
s 1-2, 4-11, 13 and 24-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 25-27 of copending Application No. 16/251,553 (‘553).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant Claims 1-2, 4-11, 13 and 24-26 are drawn to compositions comprising a hydrophobically modified polymer having a fatty anhydride moiety along the backbone, wherein the polymer is chitosan, or a synthetic polymer, the carbon chain length of the fatty moiety, percentage substitution of the available amines and the composition being in the form of a liquid, foam or gel. 
Claim 21 of ‘553 are drawn to the use of hydrophobically modified chitosan compositions wherein the hydrophobic substitutions have 8 to 24 carbon atoms and form a gel. Dependent claims 25-27 recite limitations drawn to the substituent being alkanes, concentration of the hydrophobically modified chitosan and moles of substituent per mole of chitosan.
The copending claims of ‘553 differ from the instant claims in that the instant claims are drawn to the hydrophobically modified polymer composition whereas the claims of ‘553 use the same composition in a method.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that a hydrophobically modified polymer as instantly claimed could be successfully made. 
 In the instant case ‘553 teaches a composition comprising hydrophobically modified polymer applicant claims. Although the claims of '553 employ the composition in method, one of ordinary skill in the art would readily recognize that the scheme taught by '553 could be modified to arrive at the instant composition with a reasonable expectation of success.  The use . 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
1. Elected claims 1-2, 4-11, 13, 16-17, 19, 22, 24-26, 30-32 and 34-35 (Group I) are rejected.
2. Group II Claims 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623